     Case 4:18-cv-00050 Document 25 Filed on 05/16/19 in TXSD Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

MOSTAFA NATOUR,                         §
                                        §
                Plaintiff,              §     CIVIL ACTION NO. 4:18-cv-00050
                                        §
v.                                      §
                                        §
HIGHLAND VILLAGE                        §
MANAGEMENT,                             §
LLC, and HAIDAR BARBOUTI.               §
            Defendants.                 §      JURY TRIAL DEMANDED


                             Notice of Pending Settlement
                                       ___________

      The parties hereby give notice of settlement in this matter. The settlement

agreement has been signed by the parties. Only remaining are the settlement payment

and filing of a notice of dismissal and/or request for approval of settlement by the

Court. The parties respectfully request 30-days to file the appropriate final papers.

Date: May 16, 2019

                                       Respectfully Submitted,

                                       /s/ Husein Hadi

                                       THE HADI LAW FIRM, PLLC
                                       Husein Hadi
                                       Texas Bar No 24067641
                                       Federal Bar No. 1626617
                                       7100 Regency Square Blvd, Suite 140
                                       Houston, Texas 77036
                                       Tel. (832) 433-7977
                                       Fax. (855) 423-4529
                                       Hadi@thehadilawfirm.com




NOTICE OF PENDING SETTLEMENT—PAGE 1 OF 2
     Case 4:18-cv-00050 Document 25 Filed on 05/16/19 in TXSD Page 2 of 2




                                      ATTORNEY-IN-CHARGE FOR PLAINTIFF MOSTAFA
                                      NATOUR
OF COUNSEL:
TAHERZADEH, PC
MO TAHERZADEH
mo@taherzadehlaw.com
Texas Bar No. 24028022
Federal Bar No. 29596
550 Post Oak Blvd., Suite 580
Houston, Texas 77027
Telephone: (713) 360-6055
                  CERTIFICATE OF SERVICE & CONFERENCE

       I hereby certify that on May 16, 2019, a copy of the foregoing instrument was
served all counsel of record via the Court’s ECF system or email.
       I hereby further certify that the statements regarding the pending settlement
are true and correct and Defendants’ counsel agrees that this case has settled, with
only the transfer of payment and notice of dismissal remaining.



                                      /s/ Mo Taherzadeh
                                      Mo Taherzadeh




NOTICE OF PENDING SETTLEMENT—PAGE 2 OF 2
